Citation Nr: 0637563	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia.

2.  Entitlement to a compensable evaluation for the residuals 
of a right first metatarsal fracture.

3.  Entitlement to a compensable evaluation for the residuals 
of a right distal fibula fracture.

4.  Entitlement to a compensable evaluation for left ankle 
arthritis.

5.  What evaluation is warranted for lumbar arthritis from 
March 27, 2000?


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978, and from June 1980 to March 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The claims are now under the 
jurisdiction of the RO in Cleveland, Ohio.  

In May 1999, entitlement to a rating in excess of 40 percent 
for fibroymalgia was denied; service connection for lumbar 
spine arthritis was granted, and a noncompensable evaluation 
was assigned from March 30, 1998; and a compensable rating 
for residuals of a right distal fibula fracture was denied.  

In May 1999, the RO also recharacterized a 10 percent 
disability rating that was originally assigned in June 1992 
for degenerative arthritis of the left ankle and right first 
metatarsal phalangeal joint, as two separate noncompensable 
evaluations.  Pursuant to VAOPGCPREC 71-91, 38 C.F.R. 
§ 3.105(e) applies to only those reductions which result in 
reduction or discontinuance of compensation payments being 
made.  Here, before, and after, the May 1999 RO action, the 
combined disability evaluation for the veteran's service-
connected disorders was 50 percent.  

In February 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in October 2003, 
the Board remanded the case back for further notice and 
development consistent with Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

In an October 2004 rating decision the rating assigned for 
the veteran's lumbar spine arthritis was increased to 10 
percent effective from March 30, 1998, and to 40 percent 
disabling from August 21, 2001.  As the veteran has disagreed 
with the initial rating assigned for this disorder, the Board 
has characterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

For the reasons outlined below, the question what evaluation 
is warranted for lumbar arthritis from March 27, 2000, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDING OF FACT

In October 2003, prior to promulgation of a decision in the 
appeal, the Philadelphia, Pennsylvania RO received 
notification from the veteran that a withdrawal of his appeal 
concerning the issues of entitlement to increased evaluations 
for fibromyalgia, residuals of a right first metatarsal 
fracture, residuals of a right distal fibula fracture, and 
left ankle arthritis was requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In October 2003, the appellant informed VA of his 
desire to withdraw his appeal as to the issues of entitlement 
to increased evaluations for fibromyalgia, residuals of a 
right first metatarsal fracture, residuals of a right distal 
fibula fracture, and left ankle arthritis.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appealed matters and they are 
dismissed.


ORDER

The appeal as to the issues of entitlement to increased 
evaluations for fibromyalgia, residuals of a right first 
metatarsal fracture, residuals of a right distal fibula 
fracture, and left ankle arthritis is dismissed.


REMAND

In October 2003 the veteran informed VA that, in April 2003, 
he filed paperwork with the Chester County Department of 
Veterans Affairs to have his representation changed from The 
American Legion to the Disabled American Veterans.  At this 
time the only VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, on file is dated 
in September 1999, and lists The American Legion as the power 
of attorney.  The veteran stated, however, that while his 
case was on remand this was an opportune time for a change.  
The claim files do not include a document designating 
Disabled American Veterans as the veteran's representative.  
Consequently, further action is required to ensure that the 
veteran is given an opportunity to appoint the representative 
of his choosing.  See 38 C.F.R. §§ 20.600, 20.601, 20.602.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the increased rating claim 
pertaining to the lumbar spine, as 
outlined by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be advised that 
there is no document on file designating 
the Disabled American Veterans as his 
representative, and consequently he is 
being provided a VA Form 21-22 on which 
to elect that organization, or the 
representative of his choosing.  
Following such election, any such 
representative should have the 
opportunity to present argument on his 
behalf. 

3.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the question what evaluation 
is warranted for lumbar arthritis from 
March 27, 2000.  RO consideration of a 
staged rating must be documented in 
writing.  If the appeal is to any extent 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


